Judgment of the County Court, Suffolk County, rendered March 17, 1967, reversed, on the law and the facts, and case remanded to the County Court to allow defendant to withdraw his guilty plea and enter a plea of not guilty, if he be so inclined. Under the circumstances of this ease it appears that defendant and his attorney agreed to enter a plea of guilty under the mistaken belief that defendant’s prior conviction in North Carolina in 1949 was not a felony that would subject him to additional punishment for his current crime. The mistake was discovered prior to sentencing and no prejudice could result to the People by a withdrawal of the plea of guilty. Under these circumstances the court should have granted his application to withdraw his plea of guilty (cf. People v. Jacobs, 23 A D 2d 762). Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.